Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed May 10, 2022 in reply to the First Office Action on the Merits mailed November 10, 2021. Claims 1, 2, 4, 6, 7, 10, 11, and 13 have been amended; and no claims have been canceled or newly added. Claims 8, 11-15, 19, and 20 have been withdrawn. Claims 1-7, 9, 10, and 16-18 are under examination.
Withdrawal of Prior Claim Objections
Claims 1, 4, 6, and 7 have been satisfactorily amended. Therefore, the objections to these claims presented in the First Office Action on the Merits mailed November 10, 2021 are hereby withdrawn.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method for “the prevention and/or treatment” of vascular calcification. One of ordinary skill in the art would understand that “prevention” and “treatment” are mutually exclusive in that “prevention” occurs only when the disease is absent, and “treatment” occurs only when the disease is present. The disease cannot simultaneously be both absent and present, and thus there cannot be both prevention and treatment happening at the same time. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. To overcome this present issue, Applicant is advised to amend the claim to read “prevention or treatment”.
***Applicant is further advised that “treatment” is the elected subject matter currently under examination. If, in the future, the examination is extended to “prevention”, such a limitation will almost certainly be rejected under 35 USC 112 for lack of enablement. Applicant is thus preliminarily advised to delete reference to “prevention”, or amend “prevention” to e.g. “prophylaxis” if support exists for such an amendment. 
Claim 6 stipulates in a wherein clause that said iron (III) salt is iron pyrophosphate formulated with “sucrose fatty acid esters E473 or sucresters E473, lecithin E322”. The use of E numbers in a U.S. Patent claim is improper, and the E numbers are merely codes employed to identify substances used as food additives for use with the European Union. It is further noted that specification does not provide any definitions for the products identified by the E numbers. The E numbers are thus of a similar nature to a U.S. Trademark. 
Claims 2-7, 9, 10, and 16-18 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cutliffe (Nutra Ingredients [online]; 2017), in view of Spiegel et al. (Hemodial Int. 2009; 13(4): abstract), Neven et al. (Nephrol Dial Transplant. 2011; 26: 1137-1145), and Lacorte et al. (WIPO International Pub. No. WO 2014/009806).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating chronic kidney disease associated with vascular calcification comprising administering to a subject a mixture comprising a K-group vitamin, magnesium carbonate, iron (III) with sucrose fatty acid esters and lecithin, and excipients; wherein the K-group vitamin is vitamin K2 of the menaquinone 7 (MK7) subtype.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cutliffe et al. disclose that vitamin K2 of the menaquinone 7 (MK7) subtype significantly reverses vascular calcification in subjects with chronic kidney disease. 
Spiegel et al. disclose that magnesium, e.g. magnesium carbonate, may prevent vascular calcification, and thus that magnesium has a favorable effect on calcification, in patients with chronic kidney disease (see abstract). 
Neven et al. disclose that iron (III) pyrophosphate complex effectively supports erythropoiesis and maintains hemoglobin levels without any evidence of toxicity in patients with chronic kidney disease, and that pyrophosphate is a potent antioxidant and a potent inhibitor of vascular calcification (see page 1143).
Lacorte et al. disclose that iron therapy can advantageously be carried out orally rather than parenterally, and that a composition comprising iron (III) pyrophosphate, sucrose esters, lecithin, and excipients can be orally administered for effective treatment of iron deficiency, whereby the iron (III) is made adequately absorbable and bioavailable, and the composition is well-tolerated, palatable, and stable over time.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP 2141.02)
Cutliffe et al. do not explicitly disclose that the composition being administered further includes magnesium carbonate, and iron (III) pyrophosphate with sucrose esters and lecithin. These deficiencies are cured by the teachings of Spiegel et al., Neven et al., and Lacorte et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cutliffe et al., Spiegel et al., Neven et al., and Lacorte et al., outlined supra, to devise Applicant’s presently claimed method. 
Cutliffe et al. disclose that vitamin K2 of the menaquinone 7 (MK7) subtype significantly reverses vascular calcification in subjects with chronic kidney disease. Since Spiegel et al. disclose that magnesium, e.g. magnesium carbonate, may prevent vascular calcification, and thus that magnesium has a favorable effect on calcification, in patients with chronic kidney disease (see abstract); since Neven et al. disclose that iron (III) pyrophosphate complex effectively supports erythropoiesis and maintains hemoglobin levels without any evidence of toxicity in patients with chronic kidney disease, and that pyrophosphate is a potent antioxidant and a potent inhibitor of vascular calcification (see page 1143); and since Lacorte et al. disclose that iron therapy can advantageously be carried out orally rather than parenterally, and that a composition comprising iron (III) pyrophosphate, sucrose esters, lecithin, and excipients can be orally administered for effective treatment of iron deficiency, whereby the iron (III) is made adequately absorbable and bioavailable, and the composition is well-tolerated, palatable, and stable over time; one of ordinary skill in the art would thus be motivated to combine vitamin K2 of the menaquinone 7 (MK7) subtype, magnesium carbonate, iron (III) pyrophosphate with sucrose esters and lecithin, and excipients into a composition formulated for oral administration, and to administer the said composition to a subject with chronic kidney disease, with the reasonable expectation that the resulting method will successfully treat vascular calcification associated with the chronic kidney disease without any evidence of toxicity.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the actual recitations of the cited documents does not appear to support the Examiner’s position”, that “Spiegel does not indicate efficacy of Mg with respect to the vascular calcification”, and “passages of Neven seemingly overlooked by the Examiner” and illustrated in “Neven Figure 1” indicate that “iron causes oxidative stress” and that there is “an important role of oxidative stress signaling in vascular activation of osteogenic gene regulatory programs”, and thus “a skilled person would expect that combining Neven’s iron pyrophosphate with Cutcliffe’s vitamin K2 of the menaquinone 7 (MK7) subtype and Spiegel’s magnesium would result in an increase in vascular calcification, thus defeating Cutcliffe’s intended purpose”. 
The Examiner, however, would like to point out the following:
1. Spiegel expressly discloses that “elevated magnesium levels…may prevent vascular calcification” and that “in vitro magnesium can prevent hydroxyapatite crystal growth”. Spiegel goes on to disclose that while magnesium carbonate was administered as a principal phosphate binder, the serum phosphate levels and the development of coronary artery calcification (CAC) were successfully controlled. There was no significant increase in the level of CAC. The conclusion is that magnesium may have a favorable effect on CAC (see abstract). 
2. From the fact that magnesium is known to prevent hydroxyapatite crystal growth, and that magnesium carbonate is a phosphate binder, and that administering magnesium carbonate appears to successfully control serum phosphate levels and prevent any significant development of CAC, there would be a reasonable expectation of success in employing magnesium carbonate to prevent/treat vascular calcification. The standard has thus been met, as the standard is a reasonable expectation of success, not an absolute guarantee of success. 
3. In contrast to Applicant’s assertion, Neven, far from teaching that iron is guaranteed to cause vascular calcification, in fact expressly discloses that “the role of iron in the development of vascular calcification is…not yet completely clear” (see page 1141, bottom of left column). Neven further states that “aside from the inductive effects of iron on…calcification of smooth muscle cells…inhibitory effects have been reported also” (see page 1141, bottom of left column). 
4. More specifically, with respect to iron pyrophosphate, the form of iron Applicant employs e.g. in TRIO, Neven discloses quite the opposite effect than the one Applicant point to. In stark contrast to Applicant’s assertion that iron promotes vascular calcification, Neven expressly teaches that iron pyrophosphate is safe, and in particular that pyrophosphate is “known to be a potent antioxidant…and a potent inhibitor of vascular calcification” (see page 1143, left column). In other words, with respect to the link between iron and the induction of vascular calcification, the clear message is that iron pyrophosphate is safe and would not be reasonably expected to cause vascular calcification. On the contrary, one of ordinary skill in the art would understand that iron pyrophosphate would be expected to attenuate vascular calcification. 
5. Cutcliffe’s intended purpose is to reduce the degree of vascular calcification in those with chronic kidney disease, which is precisely what Applicant’s claimed method is all about. Cutcliffe employs vitamin K2 for this purpose. For reasons just discussed, supra, in view of the combination of Cutcliffe, Speigel, and Neven, one of ordinary skill in the art would thus be motivated to combine vitamin K2, magnesium carbonate and iron pyrophosphate, and the combination would reasonably be expected to reduce the degree of vascular calcification. Hence, in stark contrast to Applicant’s assertion, the combination would certainly not frustrate the purpose of Cutcliffe at all.
ii) Applicant contends that their composition exhibits “synergy”, that “the results show that combining Fe4(P2O7)3 with MgCl2 generates a synergistic effect that retards VSMCs calcification compared with the single inhibiting effect of Fe4(P2O7)3”, and “more notably…the composition according to the present invention…called TRIO in Table 1 and Figure 10” slowed “the progression of the vascular calcification induced by high levels of sodium phosphate (Pi)…compared with the efficacy of the single components of the TRIO composition”, and thus “Table 1 and Figure 10 show the synergistic effect of the single components of the composition against vascular calcification” which “would be considered at least surprising in view of the indications of the cited documents”. 
The Examiner, however, would like to point out the following:
1. Applicant appears to be comparing the effect of the TRIO combination merely with each individual element employed alone, and, upon finding that the TRIO combination exerts a greater effect compared to any of the individual elements acting alone, finds that there is “synergy”. This is improper. There is no synergy. 
2. Synergy is present when the effect of the combination is significantly greater than the additive effect of all of the individual elements acting alone. In other words, its not enough to demonstrate that the effect of the combination ABC is greater than the effect of A alone, or of B alone. Rather, the effect of the combination ABC must be greater than the sum of the effects of A + B + C. This difference must be statistically significant. Applicant does not appear to have made the proper comparison.
3. Applicant further contends that the synergy is “surprising” based on their own flawed arguments that Speigel and Neven disclose the promotion of vascular calcification. But this underlying premise is simply false, as shown supra. Therefore, because vitamin K2, magnesium carbonate, and iron pyrophosphate are each expected to attenuate vascular calcification, there is absolutely nothing surprising at all that the combination of all three produces a greater attenuation of vascular calcification than either one of these elements acting alone. On the contrary, this is precisely what one of ordinary skill in the art would fully expect. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617